                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION


ROSLYN J CAESAR                                           CASE NO. 3:19-CV-00915

VERSUS                                                    JUDGE TERRY A. DOUGHTY

LOUISIANA TECH UNIVERSITY                                 MAG. JUDGE KAREN L. HAYES

                                             JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

with the written objections thereto filed with this Court, and, after a de novo review of the record,

finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED ADJUDGED AND DECREED that defendant’s Motion to Dismiss [Doc.

No. 13] is GRANTED, and plaintiff’s complaint is hereby DISMISSED, WITHOUT PREJUDICE,

in its entirety, for lack of subject matter jurisdiction. Fed.R.Civ.P. 12(h)(3).

        Monroe, Louisiana, this 18th day of November, 2019.




                                                                  _______________________________
                                                                  TERRY A. DOUGHTY
                                                                  UNITED STATES DISTRICT JUDGE
